 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 


 
PLACEMENT AGENCY AGREEMENT
 
December 14, 2011
MDB Capital Group, LLC
401 Wilshire Boulevard
Suite 1020
Santa Monica, CA 90401
Attention:  Anthony DiGiandomenico


 
Ladies and Gentlemen:
 


ZBB Energy Corporation, a Wisconsin corporation (the “Company”), proposes,
subject to the terms and conditions of Stock Purchase Agreements to be entered
into between the Company and the various Purchasers named therein (the “Stock
Purchase Agreements”), to issue and sell shares (the “Shares”) of the Company’s
Common Stock, $0.01 par value per share (the “Common Stock”) directly to the
Purchasers, introduced to the Company by MDB Capital Group, LLC (“MDB”) on a
best efforts basis (the “Offering”). For purposes of this Agreement, “Closing”
means the consummation of the purchase and sale of the Shares by the Purchasers
and the Company, respectively, and “Closing Date” means the date upon which
Closing occurs.


The Company hereby confirms and clarifies its agreement with MDB as follows:


Section 1.  Placement Agency Services, Compensation and Expenses.


 
(a)  
Subject to the terms and conditions set forth herein, the Company hereby retains
MDB to act as its exclusive placement agent and MDB hereby agrees to be so
retained. Until the Closing Date or the termination of this Agreement, the
Company shall not, without the prior consent of MDB, solicit or accept offers to
purchase Shares otherwise than through MDB.

 
(b)  
As the exclusive placement agent to the Company, MDB will have the exclusive
right to identify for the Company prospective purchasers (collectively, the
“Purchasers” and each individually, a “Purchaser”) in the Offering of Shares on
terms as mutually agreed to by the Company and the Purchasers (the
“Securities”).

 
(c)  
The terms of the Offering shall be as set forth in subscription documents,
including any Stock Purchase Agreement, escrow agreement, and/or other documents
to be executed and delivered in connection with the Offering (collectively, the
“Subscription Documents”) and the Disclosure Package (as defined below).  The
Shares issued in the Offering will be registered under the Securities Act of
1933, as amended (the “Securities Act”).

 
(d)  
MDB will act on a best efforts basis and will have no obligation to purchase any
of the Shares. MDB shall have the exclusive right to arrange for sales of
Shares, including without limitation the exclusive right to identify potential
buyers for the Shares.  All sales of Shares in the Offering shall be subject to
the approval of the Company, which approval may be withheld in the Company’s
sole discretion. MDB shall not have any liability to the Company in the event
any Purchasers do not consummate their obligations to the Company for any
reason.

 
 
 
1

--------------------------------------------------------------------------------

 
 
(e)  
The Company shall pay MDB at the Closing 8% of gross Offering proceeds received
from the Purchasers, which will include all of its expenses of the Offering. In
no event shall the sum of the foregoing items, including amounts paid to another
placement agent, if any, exceed 8% of gross Offering proceeds.  If the sale of
the Shares provided for herein is not consummated the Company will reimburse MDB
upon demand for all its actual out-of-pocket expenses (including fees and
disbursements of counsel and any expenses advanced by MDB on the Company’s
behalf) that shall have been incurred by MDB in connection with this Agreement
and the Offering.

 
(f)  
Except as required by law or regulation or applicable listing rules, (1) the
Company shall keep confidential this Agreement and the terms of this Agreement,
as well as all exhibits and attachments hereto, if any and (2) the Company shall
keep confidential all information and documents provided to the Company by MDB,
including, but not limited to, the identity of any potential investor, and the
contents of any term sheet, solicitation, investor list, investor indication of
interest, road show list, and any similar document.

 
(g)  
MDB shall act as the Company’s exclusive placement agent under this Agreement
for a period commencing on the date hereof and expiring two months from the date
hereof unless terminated by either Party upon 10 days’ notice to the other Party
(the “Contract Period”).

 
(h)  
MDB will receive compensation pursuant to this Agreement with respect to
Purchasers who have executed subscription or Stock Purchase Agreements during
the Contract Period, whether or not such purchases have closed within such
Contract Period.

 
Section 2.  Representations and Warranties of the Company.
Each of the representations and warranties (together with any related disclosure
schedules thereto) made to the Purchasers in the Stock Purchase Agreement is
hereby incorporated herein by reference (as though fully restated herein) and is
hereby made to, and in favor of, MDB.


In addition, the Company represents and warrants to MDB as of the Closing Date
the following:


(a)  
The Company has met at all required times the requirements for use of Form S-3
under the Act. A registration statement on Form S-3 (File No. 333-171957),
including a related base prospectus in respect of the Shares and certain other
securities, (i) has been prepared and filed in accordance with the provisions of
the Act with the Commission, (ii) initially became effective within three years
of the Closing Date, and (iii) is effective under the Act (including any
amendments thereto filed prior to the Applicable Time). The Company may have
filed with the Commission, as part of an amendment to the Registration Statement
or pursuant to Rule 424(b) under the Act, one or more Preliminary Prospectuses,
each of which, if any are filed, has previously been furnished to MDB. The
Company will file with the Commission a Final Prospectus Supplement, which shall
contain all information required by the Act with respect to the Offering.

 
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
As used in this Agreement:

 
"Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
"1934 Act" shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
"Applicable Time" shall mean 10:00 a.m., Los Angeles time, on December 15, 2011.
 
"Base Prospectus" shall mean the prospectus referred to in the first paragraph
of this Section 2(a) contained in the Registration Statement at the Effective
Date.
 
"Company" as used in this section 2 shall include the subsidiaries of the
Company.
 
"Disclosure Package" shall mean (i) the most recent Preliminary Prospectus, if
any, (ii) the Issuer Free Writing Prospectuses, if any, identified in Annex A
hereto and (iii) any other Free Writing Prospectus that the parties hereto shall
hereafter expressly agree in writing to treat as part of the Disclosure Package
and which are listed in Annex A hereto.
 
"Effective Date" shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or become
effective under the Act.
 
"Final Prospectus" shall mean the Final Prospectus Supplement, together with the
Base Prospectus.
 
"Final Prospectus Supplement" shall mean the prospectus supplement relating to
the Shares, filed pursuant to Rule 424(b) under the Act after the Applicable
Time.
 
"Free Writing Prospectus" shall mean a free writing prospectus, as defined in
Rule 405 under the Act.
 
"Issuer Free Writing Prospectus" shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Act.
 
 
 
3

--------------------------------------------------------------------------------

 
 
"Preliminary Prospectus" shall mean any preliminary prospectus supplement to the
Base Prospectus which describes the Shares and the Offering and is used prior to
filing of the Final Prospectus, together with the Base Prospectus.
 
"Registration Statement" shall mean the registration statement referred to in
the first paragraph of this Section 2(a), including exhibits and financial
statements and any prospectus supplement relating to the Shares that is filed
with the Commission pursuant to Rule 424(b) under the Act and deemed part of
such registration statement pursuant to Rule 430B under the Act, as amended at
the Applicable Time and, in the event any post-effective amendment thereto
becomes effective prior to the Closing Date, shall also mean such registration
statement as so amended.
 
Any reference to the Base Prospectus, any Preliminary Prospectus or the Final
Prospectus shall be deemed to refer to and include any documents incorporated by
reference therein as of the date of such Base Prospectus, Preliminary Prospectus
or Final Prospectus, as the case may be. Any reference to the "most recent
Preliminary Prospectus" shall be deemed to refer to the latest Preliminary
Prospectus filed pursuant to Rule 424(b) under the Act prior to or at the
Applicable Time (including for purposes hereof, any documents incorporated by
reference therein prior to or at the Applicable Time). Any reference to any
amendment or supplement to the Base Prospectus, any Preliminary Prospectus or
the Final Prospectus shall be deemed to refer to and include any documents
incorporated by reference in such Base Prospectus, Preliminary Prospectus or
Final Prospectus, as the case may be. Any reference to the Registration
Statement shall be deemed to refer to and include any documents incorporated by
reference therein. Any reference to any amendment to the Registration Statement
shall be deemed to refer to and include any documents deemed to be incorporated
therein by reference.
 
(c)  
The Commission has not issued any stop order preventing or suspending the use of
any Preliminary Prospectus or the Final Prospectus or suspending the
effectiveness of the Registration Statement, and no proceeding or examination
for such purpose has been instituted or, to the Company's knowledge, threatened
by the Commission. The Commission has not notified the Company of any objection
to the use of the form of the Registration Statement.

 
(d)  
(i) The Registration Statement complied and will comply in all material respects
on the Effective Date and on the Closing Date, and any amendment to the
Registration Statement filed after the date hereof will comply in all material
respects when filed with the Commission, to the requirements of the Act and the
1934 Act, as applicable; (ii) the most recent Preliminary Prospectus complied,
and the Final Prospectus (and any supplement thereto) will comply, in all
material respects when filed with the Commission pursuant to 424(b) and on the
Closing Date to the requirements of the Act; (iii) the documents incorporated by
reference in the most recent Preliminary Prospectus or the Final Prospectus
complied, and any further documents to be filed and so incorporated will comply,
when filed with the Commission, in all material respects to the requirements of
the 1934 Act or the Act, as applicable; and (iv) each Issuer Free Writing
Prospectus complied or will comply in all material respects to the requirements
of the Act on the date of first use, and the Company has complied with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Act.

 
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  
The Registration Statement did not, as of the Effective Date and at the
Applicable Time, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading.

 
(f)  
The Final Prospectus (together with any supplement thereto) will not, as of its
date and on the Closing Date, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 
(g)  
If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company, upon
becoming aware of such event or development, immediately will notify MDB so that
any use of the Disclosure Package may cease until it is amended or supplemented.

 
(h)  
Each Issuer Free Writing Prospectus, (i) when considered together with the
Disclosure Package as of the Applicable Time, did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and (ii) as of its issue date and as of
the Closing Date, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, including any document incorporated therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified.

 
(i)  
At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Shares and (ii) as of the Applicable Time
(with such date being used as the determination date for purposes of this clause
(ii)), the Company was not and is not an "Ineligible Issuer" (as defined in Rule
405 under the Act), without taking account of any determination by the
Commission pursuant to Rule 405 under the Act that it is not necessary that the
Company be considered an Ineligible Issuer.

 
(j)  
Each of the incorporated documents (collectively, the "Incorporated Documents"),
as amended, complied as to form when so filed in all material respects with the
1934 Act and the applicable rules and regulations of the Commission.

 
 
 
5

--------------------------------------------------------------------------------

 
 


Section 3.  Covenants of the Company.
(a)  
Registration Statement Filings.  Prior to the completion of the Offering of the
Shares, the Company will not file any amendment to the Registration Statement or
amendment or supplement (including the Final Prospectus or any Preliminary
Prospectus) to the Base Prospectus unless the Company has furnished MDB a copy
for its review prior to filing and will not file any such proposed amendment or
supplement to which MDB reasonably objects. The Company will cause the Final
Prospectus, properly completed, and any supplement thereto to be filed in a form
approved by MDB (such approval not to be unreasonably withheld) with the
Commission pursuant to the applicable paragraph of Rule 424(b) under the Act
within the time period prescribed. The Company will promptly file with the
Commission any amendment or supplement to the Registration Statement or the
Final Prospectus that may, in the judgment of the Company after consultation
with MDB, be required by the Act or the Commission. The Company will promptly
advise MDB (i) when the Final Prospectus, and any supplement thereto, shall have
been filed with the Commission pursuant to Rule 424(b) under the Act, (ii) when,
prior to completion of the Offering of the Shares, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Final Prospectus or for any additional information, (iv) of the issuance by
the Commission of (A) any stop order or of any order preventing or suspending
the use of the Final Prospectus or any Issuer Free Writing Prospectus, (B) any
stop order suspending the effectiveness of the Registration Statement or of any
notice preventing or objecting to the use of the form of the Registration
Statement or any post-effective amendment thereto or the institution or, to the
Company’s knowledge, threatening of any proceeding for such purpose or (C) any
request for the amending or supplementing of the Registration Statement, the
Final Prospectus or any Issuer Free Writing Prospectus, and (v) of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose. The Company will use
commercially reasonable efforts to prevent the issuance of any such stop order
or the suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof, including, if necessary, by filing an amendment
to the Registration Statement or a new registration statement and using
commercially reasonable efforts to have such amendment or new registration
statement declared effective.

 
(b)  
Free Writing Prospectus.  The Company agrees that, unless it obtains the prior
written consent of MDB, it will not make any offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a Free Writing Prospectus required to be filed by the Company with
the Commission or retained by the Company under Rule 433 under the Act.

 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)  
Opinion of Counsel for the Company. On the Closing Date of the Offering, MDB
shall receive and the Company shall cause to be delivered to MDB the opinion of
legal counsel to the Company filed as Exhibit 5.1 to the Registration Statement,
dated the Closing Date, and either addressed to MDB or delivered with a reliance
letter addressed to MDB. MDB shall also be entitled to rely on any legal opinion
delivered to any Purchaser.

 
(d)  
Accuracy of Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof qualified as to materiality shall be
true and correct at all times prior to and on the Closing Date as so qualified,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date as so qualified, and, the representations and
warranties made by the Company in Section 2 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.

 
(e)  
NYSE Amex Listing.  The Company shall file with Amex a listing application for
the Shares.

 
(f)  
Blue Sky. The Company will take all action, at its sole expense, required in
connection with the Offering for the qualification of the Shares under the
securities or Blue Sky laws of such jurisdictions as applicable.

 
(g)  
Integrated Offerings.  The Company will not, and will ensure that no “affiliate”
(as defined in Rule 501(b) of the Act) of the Company will, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that would be integrated with the sale of the Shares and
cause a violation of federal securities laws.

 
(h)  
Stamp Tax, etc.  The Company will pay all stamp, documentary and transfer taxes
and other duties, if any, which may be imposed by the United States or any
political subdivision thereof or taxing authority thereof or therein with
respect to the issuance of the Shares or the sale thereof to the Purchasers.

 
Section 4.  Indemnification.
The Company agrees to indemnify MDB and related persons in accordance with the
indemnification agreement attached as Exhibit A, which is incorporated herein by
this reference.  The provisions of Exhibit A shall survive any termination or
expiration of this Agreement.


Section 5.  Representations, Warranties and Covenants of MDB
MDB hereby represents, warrants and covenants to the Company as of the date
hereof, and as of the Closing Date of the Offering, as follows:
 
 
 
7

--------------------------------------------------------------------------------

 
 
(a)  
Authority; Enforceability; No Conflict.  It has full power and authority to
enter into this Agreement and to perform its obligations hereunder.  This
Agreement is enforceable against MDB in accordance with its terms, subject to
applicable laws governing bankruptcy, insolvency and creditors’ rights
generally.  The Agreement does not conflict with, violate, cause a default,
right of termination, or acceleration (whether through the passage of time or
otherwise) under any contract, agreement, or understanding binding upon MDB.

 
(b)  
Regulatory Compliance. MDB has complied and will comply with Regulation M,
applicable FINRA rules and regulations and any other rules and regulations
setting forth restrictions on the dissemination of research reports and the
activities of analysts in connection with this Offering, and is registered as a
broker/dealer under the Securities Exchange Act of 1934 and a member in good
standing with FINRA and any applicable state licensing authorities.

 
(c)  
No Unauthorized Distribution of Materials. MDB has not distributed and will not
distribute any offering material in connection with the Offering and sale of the
Shares other than copies of the Disclosure Package and the form of Stock
Purchase Agreement as otherwise instructed by the Company.

 
Section 6.  Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, including its
officers and directors, and of MDB set forth in or made pursuant to this
Agreement, including, but not limited to the indemnity agreement contained in
Section 4 above, will remain in full force and effect, regardless of (i) any
investigation made by or on behalf of MDB or any person controlling MDB, the
Company, its directors or officers or any persons controlling the Company; and
(ii) any termination of this Agreement. A successor to MDB, or to the Company,
its directors or officers or any person controlling the Company, shall be
entitled to the benefits of the indemnity and reimbursement agreements contained
in Sections 1 and 4 above.


Section 7.  Notices.
All communications to the parties hereto hereunder shall be in writing and shall
be mailed, hand delivered or sent by facsimile, with confirmation of receipt by
the intended recipient confirmed as follows:
 


If to MDB:
 
MDB Capital Group, LLC
401 Wilshire Boulevard
Suite 1020
Santa Monica, CA 90401
Attention: Anthony DiGiandomenico
 
 
 
8

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):
 
Golenbock Eiseman Assor Bell & Peskoe, LLP
422 Madison Avenue, 40th Floor
New York, New York 10022
Attention: Andrew D. Hudders
 
If to the Company:

 
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Attention:  Eric Apfelbach, CEO
 
With a copy to (which shall not constitute notice):
 
K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, NC 28202
Attention: Mark Busch


Any party hereto may change the address for receipt of communications by giving
written notice to the others.


Section 8.  Successors; Third Party Beneficiaries.
This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of their respective employees, officers and directors
and controlling persons, and to their respective successors, and personal
representatives, and no other person will have any right or obligation
hereunder. Neither the Company nor MDB shall be entitled to assign their rights,
or delegate their responsibilities, hereunder without the prior written consent
of the other party hereto.


Section 9.  Partial Unenforceability.
The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.


Section 10.  Governing Law Provisions.
(a)  
Governing Law. This agreement shall be governed by and construed in accordance
with the internal laws of the state of New York applicable to agreements made
and to be performed in such state.

 
(b)  
Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in Los Angeles
(with the exception of claims to enforce the indemnity provision contained
herein, which may, at the option of the party seeking relief, be submitted
either to arbitration or to any court of competent jurisdiction).  The
arbitration shall be administered either by FINRA Dispute Resolution pursuant to
its Code of Arbitration Procedure, or if FINRA cannot or does not accept the
arbitration, by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures.  Judgment on the Award may be entered in any court having
jurisdiction.  This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction.  The
arbitrator may, in the Award, allocate all or part of the costs of the
arbitration, including the fees of the arbitrator and the reasonable attorneys’
fees of the prevailing party.  The parties hereby agree that this Section 10
shall survive the termination and/or expiration of this Agreement.

 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 11.  Nature of Relationship.
The Parties intend that MDB’s relationship to the Company and the relationship
of each director, officer, employee or agent of MDB to the Company shall be that
of an independent contractor and not as an employee of the Company or an
affiliate thereof.  Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between MDB and the
Company or their respective successors or assigns.  Neither MDB nor any
director, officer, employee or agent of MDB shall be considered to be an
employee of the Company by virtue of the services provided hereunder.  MDB’s
responsibility to the Company is solely contractual in nature and that MDB does
not owe the Company or any other person or entity, including but not limited to
its shareholders, any fiduciary or similar duty as a result of the engagement or
otherwise.


Section 12.  Other Transactions; Disclaimers.
The Company acknowledges that MDB is engaged in a wide range of investing,
investment banking and other activities (including investment management,
corporate finance, securities issuance, trading and research and brokerage
activities) from which conflicting interests or duties, or the appearance
thereof, may arise.  Information held elsewhere within MDB but not accessible
(absent a breach of internal procedures) to its investment banking personnel
providing services to the Company will not under any circumstances affect MDB’s
responsibilities to the Company hereunder.  The Company further acknowledges
that MDB and its affiliates have and may continue to have investment banking,
broker-dealer and other relationships with parties other than the Company
pursuant to which MDB may acquire information of interest to the Company.  MDB
shall have no obligation to disclose to the Company or to use for the Company’s
benefit any such non-public information or other information acquired in the
course of engaging in any other transaction (on MDB’s own account or otherwise)
or otherwise carrying on the business of MDB.  The Company further acknowledges
that from time to time MDB’s independent research department may publish
research reports or other materials, the substance and/or timing of which may
conflict with the views or advice of MDB’s investment banking department and/or
which may have an adverse effect on the Company’s interests in connection with
the transactions contemplated hereby or otherwise.  In addition, the Company
acknowledges that, in the ordinary course of business, MDB may trade the
securities of the Company for its own account and for the accounts of its
customers, and may at any time hold a long or short position in such
securities.  MDB shall nonetheless remain fully responsible for compliance with
federal securities laws in connection with such activities.   It is expressly
understood and agreed that MDB has not provided nor is undertaking to provide
any advice to the Company relating to legal, regulatory, accounting, or tax
matters.  The Company acknowledges and agrees that it has relied and will
continue to rely on the advice of its own legal, tax and accounting advisors in
all matters relating to any Offering contemplated hereunder.
 
 
 
10

--------------------------------------------------------------------------------

 




Section 13.  Information Supplied by the Placement Agent.
The name of MDB as the placement agent set forth on the front and back cover and
the information within the heading “Plan of Distribution” in the Registration
Statement and the Final Prospectus (to the extent such statements relate to MDB)
constitute the only information furnished by MDB as to itself to the Company for
the purposes of this Agreement, the Offering and the Disclosure Package.


Section 14.  General Provisions.
This Agreement constitutes the entire agreement of MDB and the Company with
respect to the Offering, and supersedes all prior or contemporaneous written or
oral agreements, understandings and negotiations with respect to the subject
matter hereof.


This Agreement may be executed in two or more counterparts (including via
facsimile or by emailed document in PDF format), each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.


If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
[The remainder of this page has been intentionally left blank. Signature page
follows.]
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

           
Very truly yours,
     
ZBB ENERGY CORPORATION
 
      By:
/s/ Eric Apfalbach              
   
Name:
 
Eric Apfelbach
   
Title:
 
President and CEO

 


 
The foregoing Placement Agency Agreement is hereby confirmed and accepted by MDB
as of the date first above written.
 
MDB CAPITAL GROUP, LLC
 

         
By:
 
/s/ Anthony Digiandomenico           
   
Name:
 
Anthony Digiandomenico
   
Title:
 
Principal

 
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 
 
EXHIBIT A


MDB CAPITAL GROUP LLC
401 Wilshire Boulevard, Suite 1020
Santa Monica, California 90401


Ladies and Gentlemen:


In further consideration of the engagement by ZBB Energy Corporation (the
“Company”) of MDB Capital Group LLC ("MDB") to act as the Company’s exclusive
placement agent in connection with a potential Offering of securities, as such
engagement is described in that Placement Agency Agreement between us of even
date (the “Engagement Agreement”), the Company agrees to indemnify MDB and
certain other persons provided for herein, as follows:


A.           Indemnification Generally.  The Company hereby agrees to indemnify
and hold harmless MDB, its directors, officers, agents, employees, members,
affiliates, subsidiaries, counsel, and each other person or entity who controls
MDB or any of its affiliates within the meaning of Section 15 of the Securities
Act (collectively, the “Indemnified Parties”) to the fullest extent permitted by
law from and against any and all losses, claims, damages, expenses, or
liabilities (or actions in respect thereof) (“Losses”), joint or several, to
which they or any of them may become subject under any statute or at common law,
and to reimburse such Indemnified Parties for any reasonable legal or other
expense (including but not limited to the cost of any investigation,
preparation, response to third party subpoenas) incurred by them in connection
with any litigation or administrative or regulatory action (“Proceeding”),
whether pending or threatened, and whether or not resulting in any liability,
insofar as such losses, claims, liabilities, or litigation arise out of or are
based upon (1) the Offering of Company securities contemplated by the Engagement
Agreement or subsequent agreement between the Company and MDB;  (2) any untrue
statement or alleged untrue statement of any material fact contained in the
private placement memorandum, offering materials, registration statement, or
other offering or selling document (as may be amended or supplemented and
including any information incorporated therein by reference, the “Company
Documentation”), or in any other written or oral communication provided by or on
behalf of the Company to any actual or prospective purchaser of securities as
contemplated by the Engagement Agreement), unless such untrue statement or
alleged untrue statement arises solely from information supplied by any members,
officers, agents or employees of MDB, in writing specifically for use therein;
or (3) the  omission or alleged omission to state in the Company Documentation a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that the indemnity provisions herein shall not
apply to (i) amounts paid in settlement of any such litigation if such
settlement is effected without the consent of the Company, which consent will
not be unreasonably withheld, or (ii) Losses arising from the willful misconduct
or gross negligence of Indemnified Parties; and provided that the Company will
not be responsible for the fees and expenses of more than one counsel to all
Indemnified Parties, in addition to appropriate local counsel, unless in the
reasonable judgment of any Indemnified Party there exists a potential conflict
of interest which would make it inappropriate for one counsel to represent all
such Indemnified Parties.


B.           Reimbursement.  The Company will reimburse all Indemnified Parties
for all reasonable expenses (including, but not limited to, reasonable fees and
disbursements of counsel for the Indemnified Parties) incurred by any such
Indemnified Parties in connection with investigating, preparing, and defending
any such action or claim, whether or not in connection with pending or
threatened litigation in connection with the transaction to which an Indemnified
Parties is a party, promptly as such expenses are incurred or paid (unless the
Indemnified Parties request they be paid in advance pursuant to Subsection C
below).


C.           Advances.  Notwithstanding any other provision hereof or any other
agreement between the parties, the Company shall advance, to the extent not
prohibited by law, all expenses reasonably anticipated to be incurred by or on
behalf of the Indemnified Parties in connection with any Proceeding, whether
pending or threatened, within fifteen (15) days of receipt of a statement or
statements (“Statement(s)”) from the Indemnified Parties, or any of them,
requesting such advances from time to time.  This advancement obligation shall
include any refundable retainers of counsel retained by Indemnified Parties (as
selected by Indemnified Parties in their sole and absolute discretion), subject
to the restriction that the Company shall not be required to advance legal fees
of the Indemnified Persons with respect to more than one (1) law firm that is
representing the Indemnified Parties. If, due to conflict or other issues, the
Indemnified Persons engage more than one law firm to represent them (or any of
them), the Company’s indemnification obligations under this Schedule A shall
only apply as against one law firm representing MDB or the majority of the
Indemnified Parties. Any Statement requesting advances shall evidence the
expenses anticipated or incurred by the Indemnified Parties with reasonable
particularity and may include only those expenses reasonably expected to be
incurred within the 180-day period following each Statement.  In the event some
portion of the amounts advanced pursuant to this Section C are unused, or in the
event a court of ultimate jurisdiction determines that the Indemnified Parties
are not entitled to be indemnified against certain expenses, Indemnified Parties
shall return the unused or disallowed portion of any advances within ninety (90)
days of the final disposition of any Proceeding to which such advances pertain.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 

D.           Contribution.  If such indemnification is for any reason not
available or insufficient to hold an Indemnified Party harmless, the Company
agrees promptly to contribute to the Losses involved in such proportion as is
appropriate to reflect the relative benefits received (or anticipated to be
received) by the Company, on the one hand, and by MDB, on the other hand, with
respect to the Engagement Agreement or, if such allocation is determined by a
court or arbitral tribunal to be unavailable, in such proportion as is
appropriate to reflect other equitable considerations such as the relative fault
of the Company on the one hand and of MDB on the other hand; provided, however,
that, to the extent permitted by applicable law, the Indemnified Parties shall
not be responsible for amounts which in the aggregate are in excess of the
amount of all cash fees, exclusive of costs, actually received by MDB from the
Company at the Closing in connection with the Engagement Agreement.  Relative
benefits to the Company, on the one hand, and to MDB, on the other hand, with
respect to the Engagement Agreement shall be deemed to be in the same proportion
as (i) the total value received or proposed to be received by the Company in
connection with the Engagement Agreement, whether or not consummated, bears to
(ii) all fees received or proposed to be received by MDB in connection with the
Engagement Agreement.  Relative fault shall be determined, in the case of Losses
arising out of or based on any untrue statement or any alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company to MDB and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act of
1933, as amended) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.


E.           No Liability Without Gross Negligence or Misconduct.  The Company
agrees that no Indemnified Party shall have any liability to the Company or its
respective owners, directors, officers, successors, heirs, parents, affiliates,
security holders or creditors for any Losses, except to the extent such Losses
are determined, by a final, non-appealable judgment by a court or arbitral
tribunal of competent jurisdiction, to have resulted solely from such
Indemnified Person’s gross negligence or willful misconduct.


F.           Notice.  MDB agrees, promptly upon receipt, to notify the Company
in writing of the receipt of written notice of the commencement of any action
against it or against any other Indemnified Parties, in respect of which
indemnity may be sought hereunder; however, the failure so to notify the Company
will not relieve it from liability under Sections A above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the Company of substantial rights or defenses.


G.           Settlement.  The Company will not, without MDB's prior written
consent, settle, compromise, or consent to the entry of any judgment in or
otherwise seek to terminate any pending Proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Party is
a party therein) unless the Company has given MDB reasonable prior written
notice thereof and such settlement, compromise, consent or termination includes
an unconditional release of each Indemnified Party from any liabilities arising
out of such Proceeding.  The Company will not permit any such settlement,
compromise, consent or termination to include a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Party, without such Indemnified Party's prior written consent. No Indemnified
Party seeking indemnification, reimbursement or contribution under the
Engagement Agreement will, without the Company's prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding referred to herein.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
Exhibit 10.3
 

H.           Survival; Successors.  The indemnity, contribution and expense
reimbursement obligations set forth herein shall be in addition to any liability
the Company may have to any Indemnified Party at common law or otherwise, and
shall remain operative and in full force and effect notwithstanding the
termination of the Engagement Agreement, the closing of the contemplated
Offering, and any successor of MDB or any other Indemnified Parties shall be
entitled to the benefit of the provisions hereof.  Prior to entering into any
agreement or arrangement with respect to, or effecting, any merger, statutory
exchange or other business combination or proposed sale or exchange, dividend or
other distribution or liquidation of all or a significant portion of its assets
in one or a series of transactions or any significant recapitalization or
reclassification of its outstanding securities that does not directly or
indirectly provide for the assumption of the obligations of the Company set
forth herein, the Company will promptly notify MDB in writing thereof and, if
requested by MDB, shall arrange in connection therewith alternative means of
providing for the obligations of the Company set forth herein, including the
assumption of such obligations by another party, insurance, surety bonds or the
creation of an escrow, in each case in an amount and on terms and conditions
reasonably satisfactory to MDB.


I.           Consent to Jurisdiction; Attorneys’ Fees.  Solely for the purpose
of enforcing the Company's obligations hereunder, the Company consents to
personal jurisdiction, service and venue in any court proceeding in which any
claim subject to the Engagement Agreement is brought by or against any
Indemnified Party other than MDB.  In any action for enforcement of this
indemnity provision, the prevailing party shall be entitled to recover all
costs, including reasonable attorneys’ fees, of bringing such an action.


ZBB ENERGY CORPORATION




____________________________________________________________
By:  Eric Apfelbach
Its:  President and CEO


 
 
 
 
 
 
A-3


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------